Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from previously canceled claim 8.  As such, it is unclear as to the metes and bounds of claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0129771 (Landwehr et al.) (hereinafter “Landwehr”).
Regarding claim 1, Figs. 1-5 of Landwehr show a sheet processing apparatus (12), comprising: 
a plurality of coils (coils 40 and 42 on sensor arrangements 34 and 36) configured to generate magnetic fields, the plurality of coils (coils 40 and 42 on sensor arrangements 34 and 36) positioned at an interface of the sheet processing apparatus (12) that is configured to receive a 5sheet (32) that has been taken in and to feed the sheet (32) into a transport path of the sheet processing apparatus (12); and 
circuitry (Fig. 3) configured to determine, on a basis of differential values between signals output from the plurality of coils (coils 40 and 42 in sensor arrangements 34 and 36), whether a foreign object has entered the interface.
Also, the plurality of coils (coils 40 and 42 in sensor arrangements 34 and 36) are foreign object detection coils that is configured to output different signals depending on whether there is the foreign object nearby (e.g., a nearby foreign metal object (“in compartment”) generates a signal as described in numbered paragraph [0031]).  Objects far away (not in compartment) do not generate the same signal.
Applicant has not defined the degree of “correspondence” between the recited coils and kicker rollers in claim 1.  The dictionary broadly defines the term “correspondence” as “similarity or analogy”.  See Webster’s Encyclopedic Unabridged Dictionary of the English Language, 1996 Random House Value Publishing, Inc., at page 455.  Figure 2 of Landwehr shows the plurality of coils (40 and 42) located on the sensor arrangement 34, and Fig. 1 of Landwehr shows that the sensor arrangement 34 is located at a position in correspondence (i.e., similar) to the position of a plurality of kicker rollers (28) which kick the sheet (32) toward a gate (gate at left side of element 20) configured to receive the sheet (32).   Thus, all of the limitations of claim 1 are met by Landwehr. 
 10Regarding claim 2, Figs. 1-5 show that a reference value (e.g., ground material reference in numbered paragraph [0031]) is set in advance for each of the plurality of coils (40 and 42), and 
the circuitry (Fig. 3) is configured to calculate first differential values between the signals output from the plurality of coils (40 and 42) and the reference values ((ground or material) reference in numbered paragraph [0031]) for the plurality of coils (40 and 42) and second differential 15values between the first differential values for the plurality of coils (40 and 42); and 
determine, on a basis of the second differential values, whether a foreign object has entered the interface.  See, e.g., numbered paragraphs [0031] and [0033] for the first differential values (difference signals for coils 40 and 42) and see numbered paragraph [0034] for the second differential values (signals of coils of sensor arrangement 36 compared to signals of coils of sensor arrangement 34).
Regarding claim 3, Figs. 1-5 show that 20the reference values are values of signals output from the plurality of coils (40 and 42) when a foreign object has not entered the interface.  
Regarding claim 4, Figs. 1-5 show that the reference values are values measured at a certain timing.  
Regarding claim 5, Figs. 1-5 show that surfaces of the plurality of coils (40 and 42) are parallel to a surface of the sheet (32).
Regarding claim 6, Figs. 1-5 show that 5the plurality of coils (40 and 42) are arranged in a direction perpendicular (e.g., into page in Fig. 1) to a direction in which the sheet is fed (down in Fig. 1).  
Regarding claim 7, Figs. 1-5 show that the plurality of coils (40 and 42) are arranged equidistantly from a space inside the interface in 10which the sheet is stored.  
Regarding claim 11, Figs. 1-4 show that 25the plurality of coils (40 and 42) sequentially generate the magnetic fields one by one.  
Regarding claim 12, as best understood, Figs. 1-5 show that the plurality of coils (40 and 42) each generate the magnetic fields at different timings such that only one of the plurality of coils (40 or 42) is generating the magnetic field at any one instant of time.  
Regarding claim 14, Figs. 1-5 show that 10magnitudes of the magnetic fields generated by the plurality of coils (40 and 42) are the same.  
Regarding claim 15, Figs. 1-5 show that shapes and numbers of turns of the plurality of coils (40 and 42) are the same.  
Regarding claim 16, Figs. 1-5 disclose a 15aaaforeign-object entry determination method, comprising: 
generating magnetic fields from a plurality of coils (40 and 42) provided in an interface that feeds a sheet (32) that has been taken in into a transport path; 
calculating differential values between signals output from the plurality of coils (40 and 42); 
20determining, on a basis of the differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface;  
calculating first differential values between the signals output from the plurality of coils (40 and 42) and reference values ((ground or material reference value in numbered paragraph [0031]) that are set in advance for each of the plurality of coils (40 and 42) and second differential values between the first differential values for the plurality of coils.  See, e.g., numbered paragraphs [0031] and [0033] for the first differential values (difference signals for coils 40 and 42) and numbered paragraph [0034] for the second differential values (signals of coils of sensor arrangement 36 compared to signals of coils of sensor arrangement 34).
Also, determining, on a basis of the second differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface, wherein the plurality of coils (40 and 42) are foreign object detection coils that is configured to output different signals depending on whether there is the foreign object nearby (e.g., a nearby foreign metal object (“in compartment”) generates a signal as described in numbered paragraph [0031]).  Objects far away (not in compartment) do not generate the same signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Landwehr as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0198561 (Momose) (hereinafter “Momose”).  With regard to claim 10, Landwehr discloses all of the limitations of this claim, except for adjacent ones of the plurality of coils (40 and 42) partly overlap, as claimed.
Momose shows that it is well-known in the art to provide a sheet processing apparatus (Fig. 1) with adjacent ones of a plurality of coils (20 and/or 30) that partly overlap.  See, e.g., numbered paragraph [0060].  Because both Momose and Landwehr teach coil arrangements for detecting foreign objects, it would have been obvious to one having ordinary skill in the art to substitute the coil arrangement of Momose for the coil arrangement of Landwehr to achieve the predictable result of detecting foreign objects.
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Landwehr as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0331719 (Allman) (hereinafter “Allman”).  With regard to claim 13, Landwehr discloses all of the limitations of this claim, except for adjacent ones of the plurality of coils (40 and 42) generate opposite magnetic fields, as claimed.
Allman teaches that it is well-known in the art to generate opposite magnetic fields in adjacent coils (Figs. 2A and 2B) by winding the coils in opposite directions from one another, for the purpose of reinforcing magnetic flux between adjacent coils, thereby facilitating better detection of foreign objects at different angles.  See, e.g., numbered paragraphs [0031] – [0033].  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Landwehr apparatus with coils that generate opposite magnetic fields, for the purpose of reinforcing magnetic flux between adjacent coils, thereby facilitating better detection of foreign objects at different angles, as taught by Allman.
Response to Arguments
6.	Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
In response to applicant’s comment about coil 40 of Landwehr being different from coil 42, claim 1 of the instant application does not require any coils to be the same as one another.  In any event, numbered paragraph [0030] of Landwehr also states that “the measuring coils 40 and 42 can be connected pair wise with a current source 50 and an oscillator 52 as well as with the non-inverting and inverting inputs of a differential amplifier 54.”  (emphasis added).  In other words, both coils 40 and 42 are disclosed as being measuring coils.  
Next, applicant argues
Thus, Landwehr does not describe or reasonably suggest circuitry configured to determine, on a basis of differential values between signals output from the plurality of coils, whether a foreign object has entered the interface, wherein the plurality of coils are foreign object detection coils that is configured to output different signals depending on whether there is the foreign object nearby, and the plurality of coils are arranged in correspondence with arrangement of a plurality of kicker rollers which kick the sheet toward a gate configured to receive the sheet, as recited in Claim 1.
The examiner disagrees with this argument.  Landwehr teaches circuitry (Fig. 3) configured to determine, on a basis of differential values between signals output from the plurality of coils (coils 40 and 42 in sensor arrangements 34 and 36), whether a foreign object has entered the interface.
Also, the plurality of coils (coils 40 and 42 in sensor arrangements 34 and 36) are foreign object detection coils that is configured to output different signals depending on whether there is the foreign object nearby (e.g., a nearby foreign metal object (“in compartment”) generates a signal as described in numbered paragraph [0031]).  Objects far away (not in compartment) do not generate the same signal.
Applicant has not defined the degree of “correspondence” between the recited coils and kicker rollers in claim 1.  The dictionary broadly defines the term “correspondence” as “similarity or analogy”.  See Webster’s Encyclopedic Unabridged Dictionary of the English Language, 1996 Random House Value Publishing, Inc., at page 455.  Figure 2 of Landwehr shows the plurality of coils (40 and 42) located on the sensor arrangement 34, and Fig. 1 of Landwehr shows that the sensor arrangement 34 is located at a position in correspondence (i.e., similar) to the position of a plurality of kicker rollers (28) which kick the sheet (32) toward a gate (gate at left side of element 20) configured to receive the sheet (32).   Thus, all of the limitations of claim 1 are met by Landwehr. 
Next, applicant argues
Regarding Claim 16, Landwehr also does not describe or reasonably suggest calculating differential values between signals output from the plurality of coils and calculating first differential values between the signals output from the plurality of coils and reference values that are set in advance for each of the plurality of coils and second differential values between the first differential values for the plurality of coils.
Landwehr merely describes evaluating a presence of metal objects by calculating difference signals appearing in the measuring coil 40 and the compensation coil 42 (see Landwehr, [0033] and FIG. 3). But, as discussed above with respect to Claim 1, the coil 42 is a compensation coil which is different from and not the same as a measuring coil. Landwehr provides no discussion or suggestion of calculating differential values between signals output from measuring coils and calculating differential values between signals output from measuring coils and reference values set in advance.
The examiner disagrees with this argument.  With regard to claim 16, Landwehr teaches calculating first differential values between signals output from a plurality of coils (40 and 42) and reference values ((ground or material reference value in numbered paragraph [0031]) that are set in advance for each of the plurality of coils (40 and 42) and second differential values between the first differential values for the plurality of coils.  See, e.g., numbered paragraphs [0031] and [0033] for the first differential values (difference signals for coils 40 and 42) and numbered paragraph [0034] for the second differential values (signals of coils of sensor arrangement 36 compared to signals of coils of sensor arrangement 34).
Also, determining, on a basis of the second differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface, wherein the plurality of coils (40 and 42) are foreign object detection coils that is configured to output different signals depending on whether there is the foreign object nearby (e.g., a nearby foreign metal object (“in compartment”) generates a signal as described in numbered paragraph [0031]).  Objects far away (not in compartment) do not generate the same signal.
The Allman reference is not relied upon to teach any of the features of independent claims 1 and 16. 
The rejections of dependent claims 2-7 and 9-15 are also outlined above. 
Allowable Subject Matter
7.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653